         Case 1:19-cv-06115-PGG Document 30 Filed 06/04/21 Page 1 of 2




                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                                     June 4, 2021

Via ECF
Hon. Debra C. Freeman, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:   Request on Consent for Close of Discovery in this Action
               Jinxu Chen v. L & H Wine and Liquor, Inc., et al, 19-cv-06115

Your Honor,

         This office represents the plaintiff in the above-captioned matters. We write respectfully
on consent with defense counsel, to request close of discovery in this matter and proceeds this to
the trial, which is currently scheduled on November 29, 2021, pursuant to Honorable District Judge
Paul G. Gardephe’s Order dated February 24, 2021. See Dkt. No. 29.

        On February 25, 2021, a telephone status conference was held before Your Honor, and
Your Honor granted Defendants’ counsel’s request to reopen discovery to conduct deposition of
Plaintiff within three weeks (21 days), and to confer in good faith about date and time, if Plaintiff
has no availability between February 25 and March 19, 2021.

        Due to Plaintiff’s unavailability within the time range, on March 17, 2021 the parties
confirmed to conduct the deposition on April 05, 2021 and agreed to further confer with the starting
time of deposition on that day.

        On April 02, 2021, however, Defendants’ counsel emailed the undersigned office to cancel
the scheduled deposition because he has been sick since March 31, 2021, and promised to reach
out the undersigned office to meet and confer for alternative dates soon. The undersigned office
did not hear back from Defendants’ counsel ever since.

        On June 03, 2021, the undersigned office emailed Defendants’ counsel, kindly reminding
that 60 days had been past regarding rescheduling deposition of Plaintiff, indicating our intention
to request to the Court for conclusion of discovery in this matter, and offering to meet and confer
on this matter to resolve possible dispute, if any.

        On the same day, Defendants’ counsel replied via email, consented to waiver of deposition
of Plaintiff and the close of discovery in this action, and demanded a copy of transcript of
Plaintiff’s deposition of the Defendants. Plaintiff emailed back to confirm Defendants’ consent to
         Case 1:19-cv-06115-PGG Document 30 Filed 06/04/21 Page 2 of 2

Hon. Debra C. Freeman, U.S.M.J.
June 4, 2021
1:19-cv-06116 Jinxu Chen v. L & H Wine and Liquor, Inc., et al
Page 2 of 2

the close of discovery and agreed to Defendants’ counsel’s request for the copy of transcripts of
the deposition.

        For the foregoing reasons, the parties respectfully request Your Honor’s permission to
close the discovery in this action and smoothly proceed this case to trial.

       We thank the Court for its time and consideration in this matter.


                                                             Respectfully submitted,

                                                             /s/ John Troy ___________
                                                                 John Troy
                                                             Attorney for Plaintiff



                                                    Discovery in this action is closed. The parties
cc: via ECF                                         are directed to comply with Judge Gardephe's
    all counsel of record                           Individual Rules with respect to trial.

/ecy




                                                       Dated: 6/5/2021




                                                2
